*341OPINION OF THE COURT
Bentley Kassal, J.
The motion for reconsideration of the prior determinations by this court (Vallone v Delpark Equities, 95 Misc 2d 161) is granted in light of the determination of the Appellate Division of this Department in Dupack v Nationwide Leisure Corp. (70 AD2d 568); and further, since no papers are submitted in opposition to this motion.
It is directed that defendant Overseas National Airways, Inc., shall produce for discovery and inspection the requested charter flight manifests, within 30 days after service of a copy of this order with notice of entry. It is further directed that the parties may contact those persons for the purpose of establishing the nature of the class sought to be established and the number and identity of the members.